— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered February 27, 1985, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant was not entitled to have the court charge the jury that Anthony Falconite, a prosecution witness, was an accomplice to the crime whose testimony required corroboration before it could support a guilty verdict. There was no *62evidence presented which would have subjected Falconite to criminal liability for participation in the murder of the decedent (see, People v Aleschus, 81 AD2d 696).
Furthermore, Criminal Term properly denied a motion for a mistrial brought by defense counsel after a prosecution witness volunteered on cross-examination that he had taken a lie detector test. The prompt curative instruction issued by the court obviated any prejudice which might otherwise have resulted from this unsolicited remark (see, People v Vredenburg, 110 AD2d 730).
The other issues raised by the defendant, to the extent that they have been determined to be properly raised and preserved for review, have been found to be meritless. Thompson, J. P., Rubin, Fiber and Spatt, JJ., concur.